Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 03/22/2021.
Priority
This application, filed on 05/09/2018, Pub. No. US 2018/0364247 A1, published 12/20/2018, is a continuation of application Ser. No 15/152,193, filed on 05/11/2016, Pub. No. US 2017/0328911 A1, published 11/16/2017, now abandoned.
In the Application Data Sheet filed 05/09/2018, Applicant states that this application is a continuation of the prior-filed application.  A continuation application cannot include new matter.  Specifically, paragraph [0066] of the parent application Ser. No 15/152,193 states that:

    PNG
    media_image1.png
    268
    972
    media_image1.png
    Greyscale

Emphasis added.

However, paragraph [0066] of the instant application states that:


    PNG
    media_image2.png
    256
    924
    media_image2.png
    Greyscale

Emphasis added.

Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part. 
Status of Claims
Claims 1-14, 16 and 17 are currently pending.  Claims 1-17 have been originally pending and subject to restriction/election requirement mailed 02/10/2020.  Claim 12 has been amended, and Claim 15 has been cancelled, as set forth in Applicant’s amendment filed 03/22/2021.  Claims 1-11 are withdrawn from consideration as being drawn to a nonelected invention.  Claims 12-14, 16 and 17 are examined.
Manner of Making Amendments to Claims
Although in the interests of compact prosecution the amendment filed on 03/22/2021 is entered, this amendment has failed to meet the requirements of 37 CFR 1.121 or 1.4.  Specifically, with regard to Claim 15 (Cancelled), no claim text shall be presented for any claim in the claim listing with the status of “canceled.”  See MPEP 714.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claim 15 are moot in view of Applicant’s cancellation of the claim.
II.	The rejection of Claims 12-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Remington et al., US 2004/0002168, published 01/01/2004 (PTO-892 mailed 09/21/2020); in view of Sabbadini, US 2013/0302831 , published 11/14/2013 (PTO-892 mailed 09/21/2020); Mach et al., US 2010/0317021, published 12/16/2010 (PTO-892 mailed 09/21/2020); COPAN, “Why flocked swabs are superior to fiber wrapped swabs and foam swabs and how they can improve infectious disease diagnosis,“ created/modified 11/27/2009; retrieved from http://www.mls.be/nieuwsbrieven/css/Why-Flocked-Swabs-are-Superior-to-Fiber-and-Foam.pdf on 11/30/2016 (PTO-892 mailed 09/21/2020); Cheng et al., US 2005/0277163, published 12/15/2005 (PTO-892 mailed 09/21/2020); and Vandermeeren et al., US 2003/0143760, published 07/31/2003 (PTO-892 mailed 09/21/2020).
This rejection is maintained from the previous Office Action.
The claims, as recited in the independent Claim 12, are drawn to:

    PNG
    media_image3.png
    504
    917
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    389
    920
    media_image4.png
    Greyscale



Remington et al., throughout the publication and, for example, in paragraphs [0005] and [0031], teach a kit, which is a combination of reagents and/or apparatus, which facilitates sample analysis.  In paragraphs [0030], [0074], [0081], [0086]-[0099], [0104]-[0108] and Figure 4, Remington et al. teach a test strip device for detecting the presence or absence of cerebrospinal fluid (CSF), comprising a lateral flow membrane 430, which is, in preferred embodiment, a nitrocellulose membrane (see paragraph [0051]) that allows for the flow-through of molecules especially proteins and antibodies, having a sample zone (“first antibody region” or “conjugate release pad”) comprising a first antibody for a CSF-specific protein, which is conjugated to a detectable reagent such as latex particles (see paragraph [0074]).  In paragraph [0094], Remington et al. teach that the device further comprises a test zone (“test region” or “second antibody region” 450) having immobilized capture antibodies that bind to the CSF-specific protein at a different epitope; the presence of color at the testing region indicates the presence of the CSF-specific protein.  In paragraph [0051], Remington et al. teach tau as a CSF-specific protein:
"CSF-specific proteins" refer to proteins that under normal healthy conditions are present in the CSF and possibly in the humor and/or perilymph, but which are not present significantly (or in similar amounts) in other bodily fluids such as blood, serum, tears, nasal discharge, ear drainage, saliva, urine, etc. Such proteins are referred to herein as CSF-specific proteins.  Examples of CSF-specific proteins include beta-2 transferrin, CSF-tau, CSF-A42, and 14-3-3 proteins.”  Emphasis added.


In paragraphs [0097], [0100] and [0104], Remington et al. teach the absorbent pad 470, which is located at the distal end of the strip test and serves as a reservoir to hold the sample after it has wicked across the lateral flow membrane for a short period of time before the sample begins to flow back across the membrane towards the proximal end.  Although Remington et al. do not specifically teach the absorbent pad material to be cellulose, as evidenced by Mach et al., cellulose is a common absorbent pad material:

    PNG
    media_image5.png
    259
    512
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    306
    513
    media_image6.png
    Greyscale

Emphasis added.


Accordingly, Remington et al. teach all of the structural elements of a high flow nitrocellulose membrane configured for lateral flow in a first direction via capillary action as claimed.

Remington et al. do not teach a swab.  

Sabbadini, throughout the publication and, for example, in Abstract and paragraphs [0134], [0242], [0245] and [0246], teaches a kit as matter of convenience for methods of detecting and diagnosing neurotrauma (e.g., traumatic brain injury, stroke, or spinal cord injury), the kit comprising swabs for sterile sample collection, such as CSF, and a lateral flow test [immunochromatographic strip (ICS) or lateral flow immunoassay (LFIA)] format. 
Sabbadini does not specifically teach “an absorbent non-hydrophobic flocked swab,” as recited in the instant Claims 12 and 13.

COPAN, throughout the publication and, for example, at page 3, teaches swabs, which strikingly resemble Figures 2 through 4 of the instant specification:

    PNG
    media_image7.png
    638
    917
    media_image7.png
    Greyscale


At pages 2-3, COPAN teaches that:

    PNG
    media_image8.png
    194
    1415
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    271
    1434
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    269
    1433
    media_image10.png
    Greyscale

Emphasis added.

At page 3, COPAN teaches the superior fluid dynamics of flocked swabs in comparison with open foam swabs and fiber wrapped swabs as summarized in the table below:

    PNG
    media_image11.png
    344
    838
    media_image11.png
    Greyscale



As evidenced by Mach et al., COPAN’s nylon-flocked nasopharyngeal diagnostic swabs, which are the elected species (a), have been commercially available at least before 2010:

    PNG
    media_image12.png
    160
    432
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    260
    440
    media_image13.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a flocked swab, taught by COPAN, in the kit, taught by Remington et al.
One of ordinary skill in the art would have been motivated to have used a flocked swab, taught by COPAN, in the kit, taught by Remington et al., because it would be desirable to have combined, as matter of convenience, a swab for sterile sample collection and a lateral flow device, as taught by Sabbadini, wherein the swab, as taught by COPAN, possesses the superior fluid dynamics.
One of ordinary skill in the art would have had a reasonable expectation of success in using a flocked swab, taught by COPAN, in the kit, taught by Remington et al., because the use of swabs for absorbing CSF, was well-known in the art, as taught by 
Sabbadini.

Although Remington et al. do not specifically teach red latex nanoparticles, recited in the instant Claim 14, as evidenced by Cheng et al., throughout the publication and, for example, in paragraphs [0051]-[0054], the use of colored latex particle of different colors, including, red, is well-known and common in immunochromatographic assay devices.

Remington et al. do not specifically teach the antibodies of IgG class, recited in the instant Claims 16 and 17.  However, Vandermeeren et al., throughout the publication and, for example, in Abstract and paragraphs [0011] and [0124] teach monoclonal IgG anti-tau antibodies that can be used to detect tau in unconcentrated cerebrospinal fluid.  
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used IgG anti-tau antibodies, taught by Vandermeeren et al., in the kit, taught by Remington et al., because these antibodies are capable of detecting tau in unconcentrated cerebrospinal fluid, as taught by Vandermeeren et al.
With regard to the elected species (b), McKee et al., “The spectrum of disease in chronic traumatic encephalopathy,” Brain, 2013, vol. 136, No. 1, pp. 43–64, throughout the publication and, for example, in Abstract teach involvement of tau in chronic traumatic encephalopathy:
“In chronic traumatic encephalopathy, the spectrum of hyperphosphorylated tau pathology ranged in severity from focal perivascular epicentres of neurofibrillary tangles in the frontal neocortex to severe tauopathy affecting widespread brain regions, including the medial temporal lobe, thereby allowing a progressive staging of pathology from stages I–IV.”


Response to Arguments
Applicant's arguments entered on 03/22/2021 have been fully considered but they are not persuasive.  
Priority
At page 6 of the Remarks, Applicant argues that: 

    PNG
    media_image14.png
    266
    933
    media_image14.png
    Greyscale



The Examiner respectfully disagrees because Applicant misconstrues the disclosure of application Ser. No 15/152,193, as evidenced by the excerpts below: 

    PNG
    media_image15.png
    231
    795
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    172
    791
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    391
    985
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    91
    970
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    558
    979
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    220
    984
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    267
    974
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    154
    976
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    563
    983
    media_image23.png
    Greyscale

Emphasis added.

Claim Rejections - 35 USC § 103
(a)	At page 7 of the Remarks, Applicant argues that:

    PNG
    media_image24.png
    445
    919
    media_image24.png
    Greyscale

Emphasis in the original.

(b)	At page 7 of the Remarks, Applicant argues that:

    PNG
    media_image25.png
    161
    684
    media_image25.png
    Greyscale


(c)	At pages 9-10 of the Remarks, Applicant argues that:

    PNG
    media_image26.png
    198
    682
    media_image26.png
    Greyscale



The Examiner respectfully disagrees.  
With regard to (a) and (c), as stated at pages 9-11 of the previous Office Action mailed 09/21/2020 and re-iterated in the 103 rejection above, Sabbadini, throughout the publication and, for example, in Abstract and paragraphs [0134], [0242], [0245] and [0246], teaches a kit as matter of convenience for methods of detecting and diagnosing neurotrauma (e.g., traumatic brain injury, stroke, or spinal cord injury), the kit comprising swabs for sterile sample collection, such as CSF, and a lateral flow test [immunochromatographic strip (ICS) or lateral flow immunoassay (LFIA)] format.  COPAN, throughout the publication and, for example, at page 3, teaches swabs, which strikingly resemble Figures 2 through 4 of the instant specification.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have used a flocked swab, taught by COPAN, in the kit, taught by Remington et al.  One of ordinary skill in the art would have been motivated to have used a flocked swab, taught by COPAN, in the kit, taught by Remington et al., because it would be desirable to have combined, as matter of convenience, a swab for sterile sample collection and a lateral flow device, as taught by Sabbadini, wherein the swab, as taught by COPAN, possesses the superior fluid dynamics.  One of ordinary skill in the art would have had a reasonable expectation of success in using a flocked swab, taught by COPAN, in the kit, taught by Remington et al., because the use of swabs for absorbing CSF, was well-known in the art, as taught by Sabbadini.
With regard to (b), as stated at page 10 of the previous Office Action mailed 01/09/2017 and re-iterated in the 103 rejection above, at page 3, COPAN expressly teaches the superior fluid dynamics of flocked swabs in comparison with open foam swabs and fiber wrapped swabs.  See an excerpt from COPAN:

    PNG
    media_image27.png
    109
    662
    media_image27.png
    Greyscale
 Emphasis added.


Accordingly, the 103 rejection of the claims is maintained.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641